There is apparent on the face of this transcript a question affecting the jurisdiction of this court of which we must take notice. The appeal is by Upsher county, a political subdivision of the state of Texas, in a civil case. The judgment was rendered and entered on December 13, 1928. No motion for rehearing was filed or acted upon. The judgment recites that appellant excepted thereto and gave notice of appeal to this court. The transcript was filed in this court on the 23d day of March, 1929, more than 90 days after notice of appeal was given. By article 1839, Rev.St. 1925, it is provided that the transcript must be filed in this court within 90 days from the perfection of the appeal. By article 2276, Rev.St. 1925, it is provided that no bond on any appeal or writ of error is required of a county in a civil case. By article 2254, Rev.St. 1925, it is provided that, where the appellant is not required by law to give bond on appeal, the appeal is perfected by the giving of notice, as provided in article 2253, Rev.St. 1925. The notice provided for in the last-named article is a notice of appeal which must be given in open court within two days after final judgment, or two days after judgment overruling motion for new trial. It therefore affirmatively appears that appellant's appeal to this court comes too late.
We have not overlooked the fact that an appeal bond was actually filed in this cause on January 3, 1929, and that the transcript was filed in this court within 90 days after the fling of the appeal bond in the trial court. But, since no bond was required of the county, it has not the right to lengthen the time provided by article 1839, Rev.St. 1925, within which to file a transcript in this court by the filing of an appeal bond not required by law. The time to file a transcript in this court having expired 90 days after the rendition of the judgment containing the notice of appeal, this court acquired no jurisdiction of the appeal, and same must therefore be dismissed. It is so ordered. *Page 1118